     Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 FRANK LABARRE, et al.                                            CIVIL ACTION

 VERSUS                                                           NO. 21-89

 BIENVILLE AUTO PARTS, INC., et                                   SECTION M (3)
 al.


                                     ORDER & REASONS

       Before the Court is the motion of plaintiff Karen Birdsall, individually and as proper party-

in-interest for the now-deceased Frank Labarre, to remand.1 Huntington Ingalls Incorporated

(“Avondale”) opposes the motion.2 Birdsall replies in further support of her motion.3 And

Avondale submits a surreply.4 Having considered the parties’ memoranda, the record, and the

applicable law, the Court issues this Order & Reasons denying the motion to remand because

Avondale’s removal on the basis of federal-officer jurisdiction was timely.

I.     BACKGROUND

       This case arises from personal injuries allegedly caused by exposure to asbestos. In

October 2016, Frank Labarre “was diagnosed with a probable asbestos-related lung condition.”5

Throughout his career, from 1948 to 2007, Labarre worked as a tire repairman or salesman in

automobile repair shops throughout Louisiana.6 He even owned his own shop, Fleet Tire Service,

where he worked as a salesman and “performed brake jobs” from approximately 1961 to 2007.7

Labarre alleges that through his employment in the “automobile repair industry” he was regularly


       1
         R. Doc. 7.
       2
         R. Doc. 9.
       3
         R. Doc. 12.
       4
         R. Doc. 15.
       5
         R. Doc. 1-1 at 5.
       6
         Id.
       7
         R. Doc. 7-3 at 7.
     Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 2 of 10




exposed to asbestos-containing brake products.8 Additionally, he routinely made service calls to

his customers.9 In his complaint, he contends that Avondale, among other premises defendants,

“owned and/or operated facilities where petitioner, Frank Labarre, worked with and around

asbestos-containing products while performing job duties unrelated to the business of [Avondale]

between the years 1948 and 2007, inclusive.”10 When Avondale was his customer over a four-to-

five-year period, Labarre spent a couple of hours at Avondale about every two weeks.11 His work

was confined to the truck yard which was “way off” from the shipbuilding.12 He never went on

board a ship at Avondale.13

       On April 7, 2017, Labarre moved to perpetuate his deposition testimony.14 He expected to

testify “that he was exposed to asbestos while working on the premises of and with materials

containing asbestos which originated from Avondale Industries, Inc.”15 On April 21, 2017,

Labarre submitted his first consolidated responses to the presuit discovery requests of all

defendants in all asbestos-related, personal injury and death cases.16 He stated that he “believe[d]

he was exposed to asbestos-containing materials while on the premises of Avondale Shipyards.”17

On September 27, 2017, Labarre filed suit against Avondale among others for exposing him to

asbestos through their brake products and/or premises.18




       8
         R. Doc. 1-1 at 5.
       9
         R. Doc. 7-3 at 7.
       10
          R. Doc. 1-1 at 8.
       11
          R. Docs. 1-3 at 4, 7; 7-4 at 22, 42; 9-1 at 6, 12.
       12
          R. Docs. 1-3 at 11; 7-4 at 47-48; 9-1 at 15.
       13
          R. Docs. 1-3 at 11; 7-4 at 48; 9-1 at 15.
       14
          R. Doc. 7-2.
       15
          Id. at 6.
       16
          R. Doc. 7-3.
       17
          Id. at 7.
       18
          R. Doc. 1-1 at 5-9.

                                                           2
     Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 3 of 10




         On October 22, 2018, Labarre answered Avondale’s first set of interrogatories.19 Avondale

asked:

         If you contend that Frank Labarre sustained exposure(s) to asbestos at Avondale’s
         premises or as a result of Avondale’s operations, identify the first and last date of
         the alleged exposure(s), his employer at the time of such purported exposure, and
         specify his job description/functions during any time spent at any Avondale
         facilities.20

Labarre responded:

         Objection. Overly broad and unduly burdensome. Plaintiffs contend that Frank
         Labarre was exposed to asbestos on Avondale’s premises while making sales calls
         for Fleet Tire Services. Please see Plaintiff’s Original Petition for Damages. Please
         see Plaintiff’s deposition previously taken in this matter. Discovery is ongoing at
         this time, and Plaintiff reserves the right to supplement this response at a later
         date.21

Labarre supplied the exact same response to Avondale’s next interrogatory which asked: “If you

contend that Frank Labarre sustained exposure(s) to asbestos At [sic] Avondale’s premises or as a

result of Avondale’s operations, identify with specific [sic], each building and/or location at any

Avondale premises that Frank Labarre visited or performed work.”22

         On January 6, 2018, Frank Labarre passed away.23 Thereafter, on March 6, 2018, the

complaint was amended to include Barbara Labarre, Frank Labarre’s wife, and Karen Labarre

Birdsall, Frank Labarre’s daughter, as plaintiffs, individually and on behalf of Frank Labarre.24 In

November 2018, Barbara Labarre also died, leaving Birdsall as the sole-remaining plaintiff.25 On

May 30, 2019, plaintiffs’ expert, Dr. Arthur L. Frank, made mention in his report of Labarre’s

sales calls to “the Avondale Shipyard” on behalf of his “automotive repair and tire shop.”26 Frank


         19
            R. Doc. 9-4.
         20
            Id. at 14.
         21
            Id.
         22
            Id.
         23
            R. Doc. 1-2 at 4.
         24
            Id.
         25
            R. Doc. 7-1 at 1.
         26
            R. Doc. 7-5 at 3.

                                                  3
     Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 4 of 10




outlined several potential causes of Labarre’s exposure to asbestos which “would have been at

levels above background, would have been medically significant, and therefore medically

causative of his mesothelioma. This would have included his service in the U.S. Navy, his work

with brakes, his time at the Avondale Shipyard, and any other documented exposures that may be

forthcoming.”27 On September 30, 2020, Birdsall filed her preliminary exhibit and witness lists.28

Both lists referenced federal vessels built at Avondale but did not give any explanation about their

bearing on the case.29 On October 9, 2020, Birdsall served Avondale with a notice of corporate

deposition.30 The listed areas of inquiry made no mention of any vessel, federal or otherwise.31

       On January 11, 2021, Birdsall responded to Avondale’s supplemental discovery requests.32

In these responses, Birdsall stated that “countless ships” at Avondale were among the alleged

sources of Labarre’s asbestos exposure.33 As a result, on January 14, 2021, Avondale removed

the case to federal court on the basis of federal-officer jurisdiction pursuant to 28 U.S.C. §

1442(a)(1).34 It argues that the predicate for this jurisdiction was not apparent until it received the

January 11, 2021 discovery responses which first asserted “ships” as a source of Labarre’s asbestos

exposure.35 In the notice of removal, Avondale alleges two colorable federal defenses: (1) a

government contractor immunity defense under Boyle v. United Technologies Corp., 487 U.S. 500

(1988); and (2) a derivative sovereign immunity defense under Yearsley v. W.A. Ross Construction

Co., 309 U.S. 18 (1940).36



       27
          Id. at 4.
       28
          R. Docs. 7-7 & 7-8.
       29
          R. Docs. 7-7 & 7-8.
       30
          R. Doc. 7-9.
       31
          Id. at 8-10.
       32
          R. Doc. 1-5.
       33
          Id. at 3.
       34
          R. Doc. 1.
       35
          Id.at 3-5.
       36
          Id. at 9-10.

                                                  4
      Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 5 of 10




II.      PENDING MOTION

         Birdsall argues that removal is untimely because the notice was not filed within 30 days of

Avondale’s receipt of “other papers” which clearly laid out the elements of federal-officer

jurisdiction.37 She contends that the defense was apparent on the face of Labarre’s April 7, 2017

motion to perpetuate testimony,38 the April 21, 2017 presuit discovery responses,39 Labarre’s April

26, 2017 perpetuation deposition,40 his original September 27, 2017 complaint,41 the May 30, 2019

expert report transmitted to Avondale on August 25, 2020,42 the September 30, 2020 exhibit and

witness lists,43 and the October 9, 2020 notice of Avondale’s corporate deposition.44 In particular,

she notes that the exhibit and witness lists make myriad references to federal vessels.45 In essence,

Birdsall argues that there is nothing new in the January 11, 2021 discovery responses that would

trigger removal.46 In particular, she says there is no indication in those responses that the

construction of vessels included federal vessels.47

         In opposition, Avondale argues that the basis for removal was not unequivocally clear and

certain until the January 11, 2021 discovery responses.48 Specifically, it contends that this was the

first time vessels were identified as a source of Labarre’s exposure to asbestos and that the use of



         37
            R. Doc. 7-1 at 2-3.
         38
            Id. at 7.
         39
            Id. at 8.
         40
            Id. at 8-9.
         41
            Id. at 10.
         42
            Id. at 11.
         43
            Id. at 12-13.
         44
            Id. at 13. Labarre also lists the deposition of his expert in a different case as an “other paper.” Id. at 11-
12. Documents outside of the case at bar cannot form the basis for removal. See, e.g., Waguespack v. Avondale Indus.,
Inc., 2020 WL 5250340, at *3 (E.D. La. Sept. 3, 2020) (explaining that where “the initial pleading … did not
affirmatively reveal on its face that [plaintiff’s] alleged exposures were related to a federal vessel … [w]hether
Avondale could have nonetheless removed the case when it was first filed based on what it actually knew or could
have pieced together from the old work records is beside the point” because the Fifth Circuit has rejected a due
diligence requirement for determining whether a case is removable).
         45
            R. Doc. 12 at 2-5.
         46
            R. Doc. 7-1 at 6.
         47
            Id.
         48
            R. Doc. 9 at 1.

                                                            5
       Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 6 of 10




the phrase “countless ships” to describe this source at Avondale in the period from the mid-1960s

to 1990 necessarily must encompass the federal vessels that were being worked on during that

time.49 Before these responses, asserts Avondale, “it was unclear how Mr. Labarre, as a tire

salesman, was allegedly exposed to asbestos at Avondale at all.”50

III.    LAW & ANALYSIS

        A. No party disputes that Avondale has raised a colorable federal defense.

        Section 1442(a)(1) makes removable a civil action commenced in a state court against

“[t]he United States or any agency thereof or any officer (or any person acting under that officer)

of the United States or of any agency thereof, in an official or individual capacity, for or relating

to any act under color of such office … .” 28 U.S.C. § 1442(a)(1). The statute allows federal

officers to remove to federal court cases “that ordinary federal question removal would not reach.”

Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 290 (5th Cir. 2020). “In particular, section

1442(a) permits an officer to remove a case even if no federal question is raised in the well-pleaded

complaint, so long as the officer asserts a federal defense in the response.” Id.

        “[T]o remove under section 1442(a), a defendant must show (1) it has asserted a colorable

federal defense, (2) it is a ‘person’ within the meaning of the statute, (3) that has acted pursuant to

a federal officer’s directions, and (4) the charged conduct is connected or associated with an act

pursuant to a federal officer’s directions.” Id. at 296. Courts are to give a broad interpretation to

§ 1442(a). Id. at 290-91. Thus, the question whether to remand cases removed under the statute

is weighed “without a thumb on the remand side of the scale.” Morgan v. Huntington Ingalls, Inc.,

879 F.3d 602, 607 (5th Cir. 2018) (quoting Decatur Hosp. Auth. v. Aetna Health, Inc., 854 F.3d

292, 295 (5th Cir. 2017)). In this case, Avondale raises the government contractor immunity


        49
             Id. at 5-6.
        50
             Id. at 14.

                                                  6
      Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 7 of 10




defense.51 Under Boyle, the defense applies “when (1) the United States approved reasonably

precise specifications; (2) the equipment conformed to those specifications; and (3) the supplier

warned the United States about the dangers in the use of the equipment that were known to the

supplier but not to the United States.” 487 U.S. at 512. The Avondale interests relied on the same

defense in Latiolais to successfully sustain their federal-officer removal. 951 F.3d at 297. In the

case at bar, Birdsall does not challenge Avondale’s allegations of the substantive elements of the

defense. Therefore, the notice of removal adequately alleges the elements of a colorable Boyle

defense to support a basis for federal subject-matter jurisdiction.

         B. Avondale’s removal is timely because it was filed within 30 days of the January 11,
            2021 discovery responses which first made the basis for federal-officer removal
            “unequivocally clear and certain.”

         Removals under § 1442(a)(1) are subject to the time limits set forth in 28 U.S.C. § 1446(b).

See Morgan, 879 F.3d at 607. Generally, a civil action must be removed within 30 days after the

defendant receives a copy of the initial pleading “setting forth the claim for relief upon which such

action or proceeding is based.” 28 U.S.C. § 1446(b)(1). However, if the case is not removable

based on the initial pleading, “a notice of removal may be filed within 30 days after receipt by the

defendant, through service or otherwise, of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” Id. § 1446(b)(3) (emphasis added). “The information supporting removal in a copy

of an amended pleading, motion, order or other paper … must be unequivocally clear and certain

to start the time limit running.” Morgan, 879 F.3d at 608-09 (alteration, internal quotation marks,

and citation omitted). For example, the Fifth Circuit has held that “[s]ection 1446(b)(3)’s removal


         51
           R. Doc. 1 at 9. Although Avondale also raises the derivative sovereign immunity defense, R. Doc. 1 at 10,
because one federal defense is sufficient under § 1442(a)(1), it is unnecessary to analyze Avondale’s Yearsley defense
for purposes of federal-officer removal.


                                                          7
     Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 8 of 10




clock begins ticking upon receipt of the deposition transcript” said to constitute the “other paper,”

and not from the date of the oral deposition. Id. at 612.

       Among experienced advocates in the post-Latiolais world of asbestos litigation, it is hardly

a secret that asbestos was used at the direction of the government to build federal vessels at the

Avondale shipyard. To provide the basis for removal, however, facts must be alleged or adduced

to indicate that work on federal vessels was a source of asbestos exposure for each particular

plaintiff. Otherwise, a defendant would be forced to assert protective removals “to avoid the risk

of losing his right to removal by the lapse of time.” Bosky v. Kroger Tex., L.P., 288 F.3d 208, 212

(5th Cir. 2002).

       In the discovery that precipitated this removal, Avondale asked Birdsall to “please describe

with specificity the location and manner in which you allege decedent Frank Labarre was exposure

[sic] to asbestos while he was on a premise owned or operated by Avondale.”52 As part of her

response, Birdsall stated “countless ships were being constructed at the Main Yard and thousands

of tons of asbestos was [sic] bought by Avondale and used, handled, cut, torn, ripped, installed and

removed at the Main Yard by Avondale employees and its contractors during this time.”53 Birdsall

added that vehicles “transported asbestos to and from the Main Yard during this time.

Furthermore, the tires that Frank Labarre had to inspect traversed the main yard and other areas

where asbestos was used and asbestos dust had settled.”54 Without making this connection –

namely, that ships were a source of Labarre’s asbestos exposure, it is entirely unclear how

Avondale could have known unequivocally from any of plaintiff’s previous statements (which had




       52
          R. Doc. 1-5 at 3.
       53
          Id.
       54
          Id.

                                                 8
     Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 9 of 10




largely focused on Labarre’s work as a tire salesman when visiting Avondale shipyard) that

Labarre linked his exposure to any federal vessels.

       Birdsall contends that her witness and exhibit lists supply the link as they contain many

references to federal vessels.55 However, without any explanation as to what the witnesses would

testify or how the exhibits would be used, there is nothing in the lists that identifies the federal

vessels as a claimed source of Labarre’s exposure to asbestos. Avondale’s witness list is

introduced by stating: “The following witnesses may be called to testify concerning the use of and

identification of asbestos-containing products at Avondale and the work practices at the

shipyard.”56 This statement says nothing about whether federal vessels were a source of the

asbestos at Avondale to which Labarre was exposed. The witnesses might just as easily have been

called to testify as to the general work practices of the shipyard. Because the general character of

Labarre’s work pointed to asbestos-containing brake products as the apparent source of Labarre’s

exposure, the lists were not nearly descriptive enough to supply the missing link to federal vessels.

       Birdsall cites two cases to support her contention that the removal in the case at bar is

untimely.57 Both are distinguishable. In Parfait v. Huntington Ingalls Inc., removal was untimely

because it was filed more than 30 days after receipt of the state-court petition which alleged: “The

defective condition of defendants’ products, including but not limited to those aboard destroyer

escorts at Avondale, are a proximate cause of Petitioner’s injuries complained of herein.” 2019

WL 4297912, at *1 (E.D. La. Sept. 11, 2019) (quotation marks omitted; emphasis in original). In

Loupe v. Pennsylvania General Insurance Co., the other paper that started the clock for removal

was a deposition transcript that showed the plaintiff personally worked with asbestos in the



       55
          R. Doc. 10-3 at 2-5.
       56
          R. Doc. 7-8 at 7.
       57
          R. Doc. 7-1 at 5.

                                                 9
      Case 2:21-cv-00089-BWA-DMD Document 16 Filed 03/19/21 Page 10 of 10




construction of federal ships. 2016 WL 6803531, at *3-4 (E.D. La. Nov. 17, 2016). In contrast, a

link between the federal vessels at Avondale and Labarre’s asbestos exposure was not

unequivocally clear and certain until Avondale’s receipt of the January 11, 2021 discovery

responses.

        In asbestos cases involving Avondale, the experience of seasoned litigators might give rise

to a suspicion that federal-officer jurisdiction may exist. However, suspicion is not enough to start

the removal clock, and a plaintiff cannot avoid a later removal by sidestepping the formulation of

a clear allegation or identification that a federal vessel is the claimed source of the asbestos

exposure at issue.

IV.     CONCLUSION

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the motion to remand (R. Doc. 7) is DENIED.



        New Orleans, Louisiana, this 19th day of March, 2021.


                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




                                                  10
